JOHNSON, Justice.
I would grant the writ pursuant to La.R.S. 18:1511.6. This statute clearly states that it is the responsibility of the Supervisory (Ethics) Committee to forward the results of its investigation to the appropriate district attorney, when a possible violation of the election code has occurred. The facts of this ease show that the Ethics Committee has entered into a Consent Decree with L.I.F.E., thus ending its investigation. Therefore, the District Attorney for East Baton Rouge Parish lacks authority to initiate its own investigation of a possible violation of the election code.